*619ORDER
PER CURIAM
Jennifer Zelch (“Appellant”) appeals from the trial court’s judgment in the amount of $4,923.81 for motor vehicle negligence arising out of a rear-end automobile accident with Lea Little’s (“Little”) vehicle. The trial court heard the case de novo following Appellant’s appeal from small claims court. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).